Citation Nr: 1434303	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-48 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD) or anxiety disorder.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right knee disability. 

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for left knee disability. 

5.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for flat feet. 

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed a claim for service connection for PTSD, but his claim encompasses all diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The RO notified the Veteran in June 2008 that the knee claims had been previously denied in a final decision, but it characterized the issues as original service connection in the March 2009 rating decision.  Regardless of the RO's actions, the question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question that must be addressed by the Board before the merits may be adjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.  These systems include additional medical evidence through May 2014, which was received after the last adjudication of the claims on appeal.  Nevertheless, such records were primarily related to other claims that are not before the Board.  Further, the new evidence is either essentially duplicative of the evidence that was already considered, or it is being used herein to reopen prior claims or trigger a remand for further development.  Therefore, the Board may consider this evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

VBMS includes an April 2013 VA Form 21-22 appointing a new representative for the Veteran's claims before VA.  However, this form was received more than 90 days after the Veteran was notified that his appeal had been certified to the Board for appellate review in January 2010, and he has not alleged or shown good cause for the delay in a request for change of representation.  Therefore, The American Legion remains the Veteran's representative for purposes of this decision, until the case returns to the AOJ.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for hearing loss, right knee disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required on his behalf.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder, to include PTSD and depressive disorder not otherwise specified (NOS) or, alternatively, anxiety disorder NOS, was not incurred as a result of service, to include a verified stressor in 1990.  

2.  The RO last denied service connection for flat feet, right knee, and left knee disabilities in a January 2007 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal, and no new and material evidence was received for any of these claims within the appeal period.

3.  New evidence received since the last final denial of service connection for flat feet does not relate to an unestablished element of the claim, or raise a reasonable possibility of substantiating the claim. 

4.  New evidence received since the last final denial of service connection for left and right knee disabilities relates to an unestablished element of these claims and raises a reasonable possibility of substantiating these claims.

5.  The Veteran has been assigned the highest schedular rating for tinnitus since the effective date of service connection, and there is no unusual disability picture to warrant consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The January 2007 RO denial of service connection for flat feet became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2013).

3.  The January 2007 RO denial of service connection for right and left knee disabilities became final, but new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103.

4.  The criteria for an initial rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided full notice to the Veteran in June 2008 and July 2008 (for PTSD), prior to the initial denial of the claims on appeal, of the information and evidence necessary to substantiate all elements of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In particular, the June 2008 letter provided the correct standard for new and material evidence to reopen a claim and the reason for the previous denial on the merits of the three claims to reopen, including the types of evidence that are necessary to substantiate the service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

VA also satisfied its duty to assist in this case.  The RO obtained the Veteran's service treatment and personnel records, as well as identified VA treatment records, and the Veteran submitted pertinent private medical records.  The Veteran was provided a VA examination for his claimed psychiatric disability and right and left knee disabilities in January 2009.  He did not otherwise identify any outstanding records or submit new evidence sufficient to trigger VA's duty to assist in obtaining records or providing a VA examination.  See 38 C.F.R. §§ 3.159, 3.326.  

The Veteran has argued that the January 2009 VA psychiatric examination was not long enough and that private evaluations and opinions that he submitted are more probative.  See notice of disagreement and substantive appeal (VA Form 9).  However, the VA examiner's report reflects that he conducted a full examination, including questioning and appropriate testing, reviewed pertinent evidence contained in the claims file, and offered well-reasoned opinions as to the Veteran's current diagnosis and any relationship to service.  The VA examination and opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the VA audiological examination recorded all symptoms of the Veteran's tinnitus, including functional impairment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  No additional development action is required.

Service Connection for Psychiatric Disorder

Service connection will be granted for disability resulting from a disease or injury that was incurred in or aggravated by service, even if the condition was first diagnosed after discharge, as long as the evidence demonstrates that it was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. § 3.303(a), (d).  

To warrant service connection for PTSD, the evidence must also show a current diagnosis of PTSD in conformance with the DSM-IV criteria, and a medical link between the current disability and an in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  The evidence required to establish an in-service stressor differs depending on the circumstances of the Veteran's service and the claimed stressor.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue; or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Here, the Veteran submitted private mental health evaluations and opinions from Dr. Anderson, dated in September 2008 and April 2009, and there is also a January 2009 VA mental health evaluation.  The Veteran reported three military stressors during the private evaluations, but he asserted that his mental health symptoms began after an incident in 1990 where a vessel on the way to or from the U.S.S. Saratoga sank and he witnessed men drowning.  The Veteran also reported during the VA examination that his symptoms began after this 1990 incident.  

This stressor has been verified, and it occurred during the period when the Veteran was assigned to the U.S.S. Saratoga in 1990.  See 38 C.F.R. § 3.304(f) (requirements including stressor verification for PTSD claims); see also service personnel records, articles regarding U.S.S. Saratoga incident.  As such, the remaining elements are a current mental health diagnosis and a link to service.  There is conflicting evidence in both regards, as summarized below.

Dr. Anderson concluded that the Veteran met the diagnostic criteria for PTSD and depressive disorder not otherwise specified (NOS).  The Veteran reported a history of difficulties with work supervisors, marital conflict with his wife to him he had been married since March 1990, and irritability toward his children.  He also reported recurring intrusive thoughts or flashbacks and nightmares about the U.S.S. Saratoga incident, sleep difficulties at onset and waking in the night, and night sweats, which the provider noted was marked insomnia.  

The Veteran also reported having cognitive and physiological response to cues of the prior trauma such as reports in the media.  The provider noted there was a "history of intensive effort geared to toward the avoidance" of thoughts, activities, etc. associated with the traumatic experience, and the Veteran was unable to recall important aspects of the trauma.  The Veteran reported markedly decreased interest in activities and particularly social activities, feelings of detachment and estrangement toward individuals outside of his family, restricted affect, decreased concentration, and hypervigilance.  He reported having a "pretty good mood" or a "pretty even keel" mood most of the day and nearly every day, but he described fatigue, decreased energy, and feelings of guilt.  

The Veteran reported that his PTSD symptoms began three weeks shortly after the incident where nearly 20 of his friends died (or the verified incident in 1990 involving the U.S.S. Saratoga), and Dr. Anderson noted that the Veteran described a "pattern of intensification in response to stress."  The Veteran also reported that his "depressive symptoms" developed "a few years" prior to the April 2008 private evaluation.  

Dr. Anderson summarized that the Veteran had PTSD symptoms of re-experiencing, avoidance, and hyperarousal, and that he also had depressive symptoms including anhedonia.  Based on this information, Dr. Anderson opined that the Veteran's current psychiatric disabilities of PTSD and depressive disorder NOS were due to service.  Dr. Anderson stated in April 2008 that his conclusions and opinions were based on interview and psychiatric testing of the Veteran and review of his DD-214 forms (certificates of release or discharge from active duty).  The April 2009 evaluation, conclusions, and facts contained therein (including stressors) are similar to those reported on the April 2008 evaluation.

During a January 2009 VA mental health examination, the Veteran reported similar nature and timing of symptoms as during the private evaluations.  In particular, he reported symptoms of waking up at night sweating and sometimes screaming every night starting when he was on the U.S.S. Saratoga in 1990 and the traumatic event occurred.  He also reported trouble sleeping due to seeing the faces of some of the men who died on the way to the U.S.S. Saratoga since 1990.  Further, he reported being irritable and angry with his family starting at the time of the U.S.S. Saratoga incident.  

The examiner noted later in the report that the Veteran had reported having dreams, sleep difficulties, and irritability that all started immediately after the 1990 stressor incident.  The examiner reviewed the Veteran's service records, private records, and VA records, and noted the verified stressor from 1990 and the Veteran's reports regarding the nature and timing of his symptoms.  The examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD because he did not present enough symptoms of numbing and avoidance; rather, the examiner diagnosed anxiety disorder NOS.  The examiner further opined that the current psychiatric disability was less likely than not related to service.  

The VA examiner reasoned that, although the Veteran asserted that he had been having mental health symptoms since shortly after the 1990 event involving the U.S.S. Saratoga, these reports were inconsistent with his service records and reports for VA treatment purposes.  The examiner noted that service treatment records and VA treatment records contained no references to anxiety, depression, or insomnia, and all PTSD screens were negative until after the Veteran applied for service connection for PTSD in 2008.  

The examiner explained that, if the Veteran had been having symptoms as reported since the 1990 incident involving the U.S.S. Saratoga as he has claimed, these symptoms would have been identified by the mental health screening questions conducted by his VA providers.  Further, the examiner stated that the Veteran's VA primary care providers would have identified problems related to anxiety, sleep, insomnia, or similar issues if they had been present.  

In particular, the VA examiner's report summarized VA treatment records in February 2003, April 2004, and August 2006 that showed negative depression and PTSD screens.  The Veteran responded "not at all" to questions for a depression screen asking how frequently in the last two weeks he (1) had little interest or pleasure in doing things, or (2) felt down, depressed, or hopeless.  Further, the Veteran answered "no" to PTSD screening questions of whether he (1) had ever had any experience that was so frightening, horrible, or upsetting that he had any nightmares about it in the past month, or thought about it when he did not want to; (2) had tried hard not to think about it or gone out of the way to avoid situations that reminded him of it; (3) was constantly on guard, watchful, or easily startled; (4) or felt numb or detached from others, activities, or his surroundings.  The Veteran first answered "yes" to each of these questions, resulting in a positive PTSD screen, in an October 2008 VA treatment record, after he filed his service connection claim for PTSD.  The examiner also noted that the VA treatment records reflected no diagnosed mental health or sleep problems, and no prescribed medications for mood.

The VA examiner's summary of the evidence is accurate.  The Veteran's service treatment records do not include any mental health complaint or diagnosis, and he denied any mental health symptoms in the Report of Medical History for his December 1995 separation examination, as well as in several periodic service examinations after the 1990 incident involving the U.S.S. Saratoga.  In particular, the Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  

As noted by the VA examiner, the Veteran denied depressive symptoms including decreased interest and feeling depression or hopeless, and PTSD symptoms including nightmares, avoidance, being on guard, or feeling numb or detached, in multiple VA screening tests from 2003 to 2006.  VA treatment records in October 2005 and September 2006 also showed a negative depression screen and mood "non-depressed."  In a subsequent VA examination in April 2014 (relating to other claims not currently on appeal), the Veteran again reported nightmares of wartime stressors that caused his insomnia.  See VBMS 4/14/14 VA examination at p. 56.  This is essentially duplicative of his prior statements for the January 2009 VA examination and evaluations by Dr. Anderson.  

The Veteran is competent to report his observable mental health symptoms and history, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds the Veteran to be not credible with respect to having mental health symptoms since shortly after the 1990 stressor during service involving the U.S.S. Saratoga.  As noted by the January 2009 VA examiner, these reports are inconsistent with his reports contained in service treatment records VA treatment records for several years prior to his claim for VA benefits.  

Although the Veteran reported to Dr. Anderson in September 2008 that his depressive symptoms began a few years prior to that evaluation (or possibly after 2006), he also reported to Dr. Anderson (and the VA examiner) that his PTSD symptoms had been present since shortly after the 1990 incident in service.  This included symptoms that the Veteran specifically denied when asked about them in service examinations after 1990 and in screenings by VA treating providers from 2003 to 2006.  

The Veteran's service treatment records are more probative than his reports during this appeal because they were made contemporaneous to the time when he alleges that his symptoms began, and many years prior to his claim for VA benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Further, the recent VA records are more probative than his reports for his VA claim because the Veteran had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Accordingly, the conclusions and opinions provided by Dr. Anderson in September 2008 and April 2009 have little to no probative value because they are based largely on the Veteran's unsubstantiated reports regarding the timing of his mental health symptoms, which the Board rejects herein as being not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

In contrast, the January 2009 VA examiner's conclusions and opinions reflect a review of all available evidence, including Dr. Anderson's private evaluations, and the examiner's findings regarding the timing of the Veteran's symptoms are consistent with the Board's credibility findings herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (stating that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Therefore, the VA examiner's report, conclusions, and opinions regarding the etiology of the Veteran's current mental health disorder are highly probative.  

Moreover, the Veteran is not competent to provide a diagnosis for his mental health symptoms, or to offer an opinion as to the cause of any current psychiatric disorder.  Rather, these questions require interpretation of the evidence and mental health training or expertise due to the complex nature of mental health disabilities and specific diagnostic criteria, as well as the Board's findings that the Veteran is not credible with regard to the timing of his symptoms.  Jandreau, 492 F.3d at 1377. 

The preponderance of the evidence is against service connection for a current psychiatric disorder, to include PTSD, anxiety disorder NOS, or depressive disorder NOS.  The January 2009 VA examiner's opinion outweighs the other evidence of record, and shows that the current psychiatric disorder is not related to the Veteran's service.  Reasonable doubt does not arise and the benefit-of-the-doubt doctrine is inapplicable; the claim must be denied.  38 C.F.R. § 3.102.

Claims to Reopen 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b);.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

For the purpose of determining whether submitted evidence is new and material, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran initially sought service connection for flat feet in March 1996.  The RO denied that claim in an April 1996 rating decision, based on a finding that he had preexisting flat feet (or pes planus) not aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (providing that service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service); 38 C.F.R. §§ 3.304, 3.306 (providing the standards for determining if a disability preexisted service and was aggravated by service).  

The Veteran was notified of this initial denial and his appellate rights in April 1996.  He did not appeal, and no evidence or communication was received within one year after that denial.  Therefore, the denial became final.  See 38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1995 & 2013).

In September 2006, the Veteran again sought service connection for "painful feet," as well as service connection for right and left knee pain.  In a January 2007 rating decision, the RO declined to reopen the previously denied claim for service connection for flat feet, finding that no new and material evidence had been submitted regarding the question of aggravation of the preexisting flat feet.  

The RO also denied the original claims for service connection for right and left knee disabilities in the January 2007 rating decision.  The right knee claim was denied based on a finding that there was a current right knee disability of degenerative changes, but the evidence did not show that it was incurred or aggravated by service.  The left knee claim was denied based on a finding of no current disability, other than pain.  See 38 C.F.R. § 3.303(a); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without an identifiable underlying condition, does not constitute a disability for which service connection may be granted).    

The Veteran was notified of these denials and his appellate rights in January 2007, but he did not appeal, and no evidence or communication was received within the appeal period.  Therefore, the January 2007 RO denial became final for all three claims.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

In June 2008, the Veteran submitted another claim for service connection for the feet and knees, i.e., a claim to reopen, leading to the current appeal.  

With regard to the knees, at the time of the prior final denial, the Veteran's service records showed treatment in October 1994 for a left knee injury, with a normal knee examination at that time.  There were no other documented injuries, complaints, or diagnosis for either knee in service.  At a periodic examination in October 1994, shortly after that treatment episode, as well as in his December 1995 separation examination, the Veteran denied any knee complaints in the Report of Medical History, and no clinical abnormalities were found for either knee.  

In his September 2006 prior claim, the Veteran reported having painful knees during service due to walking on hard surfaces in the Navy and loading heavy bombs.  VA treatment records in September 2006 showed complaints of right knee pain for the "last couple of days," and the provider noted that the Veteran might be developing "secondary arthritis" in the knee due to his pes planus.  X-rays of the right knee showed degenerative changes.  There were no indications of post-service treatment for left knee complaints, and no left knee X-rays were conducted.  

Since the last final denial in January 2007, the Veteran has asserted that he had service-connected injuries to the knees or that his knee conditions are service-connected.  See June 2008 claim; notice of disagreement received March 2009.  

In a September 2008 private mental health evaluation, the Veteran reported that he began to experience difficulties with his knees during service, although he denied "any specific diagnostic history associated with those concerns."  

During a January 2009 VA examination, the Veteran complained of a right knee condition with date of onset in 1990, reporting that he slipped and twisted his right knee during service while transporting heavy bombs, but that he never sought official medical care.  The Veteran also reported that he mentioned this injury on his service discharge physical.  He asserted that the right knee was progressively worse since onset, and he denied any current treatment.  Physical examination of the right knee showed objective abnormalities, but not for the left knee.  X-rays were conducted of both knees, which showed "moderate bilateral degenerative changes," and metallic densities superimposed soft tissues anterior to the right knee.  The VA examiner identified a current diagnosis of right knee degenerative disease, but offered no opinion as to the etiology of such disability.  Regarding the left knee, the VA examiner provided no diagnosis and opined that a current left knee condition was less likely than not caused by service, providing an explanation that the Veteran had reported only right knee symptoms during the VA examination.  

As noted above, the RO denied the initial claim for service connection for a right knee condition in January 2007 based on a finding that the currently diagnosed disability of right knee degenerative changes was not incurred or aggravated by service.  The Veteran's report during the January 2009 VA examination of a 1990 injury to the right knee is new and material to this unsubstantiated element, as there was no prior evidence of a specific injury in service.  This report is competent, and it is presumed credible for the purposes of reopening.  Further, this evidence triggers the need for a new VA examination or opinion, as there is an indication that the current right knee disability may be related to injury during service.  See Jandreau, 492 F.3d at 1377; Justus, 3 Vet. App. at 513; McLendon, 20 Vet. App. at 81-82; Shade, 24 Vet. App. at 117-18.  As such, new and material evidence has been received, and the right knee claim is reopened.  38 C.F.R. § 3.156(a).

With regard to the left knee, the RO denied the initial claim for service connection based on a finding that there was no currently diagnosed disability.  Although the Veteran did not complain of left knee symptoms and no diagnosis was provided during the January 2009 VA examination, other evidence of record since the last final denial shows current complaints and symptoms other than pain, and a possible current diagnosis.  In an April 2014 VA examination (relating to other claims not currently on appeal), an examiner recorded complaints of pain and weakness or giving way sensation and decreased range of motion upon testing in both knees.  See VBMS 4/14/14 VA examination at pp.23-25.  

The April 2014 VA examiner stated there was no evidence of arthritis, and X-rays conducted for both knees were found to be "unremarkable."  Id. at p.26.  However, these findings appear to be inconsistent with the January 2009 VA examiner's notation of bilateral degenerative changes shown by knee X-rays.  As such, there is new evidence that is pertinent to the question of whether there is a currently diagnosed left knee disability, which was a reason for the prior denial.  This evidence also triggers the need for another VA examination, as there as an indication of a current left knee disability that may have a relationship to in-service injury, to include the documented left knee injury in October 1994.  See McLendon, 20 Vet. App. at 81-82; Shade, 24 Vet. App. at 117-18.  New and material evidence has been received, and the left knee service connection claim is reopened.  38 C.F.R. § 3.156(a).

With regard to the feet, evidence at the time of the last final denial included the Veteran's March 1986 service enlistment examination, which noted a diagnosis of mild pes planus, asymptomatic, not considered disabling (NCD).  Therefore, the Veteran was not presumed sound upon entry, and he could only bring a claim for aggravation of the preexisting pes planus (flat feet).  See 38 C.F.R. §§ 3.304, 3.306.  

The Veteran's December 1995 separation examination, as well as other periodic service examinations, reflected no complaints or clinical diagnosis for the feet.  At a March 1996 VA examination, the Veteran complained of flat feet with pain for five years, but physical examination and X-rays of the feet were normal at that time.  

In his September 2006 prior claim, the Veteran reported having painful feet during service due to walking on hard surfaces in the Navy and loading heavy bombs.  VA treatment records in September 2006 reflected a complaint of painful feet since service that had worsened in the past few months.  X-rays of the feet conducted at that time showed degenerative changes and minimal pes planus.  

As noted above, the RO denied the initial claim for service connection based on a finding that the Veteran's flat feet (or pes planus) preexisted service and was not aggravated by service.  In January 2007, the RO found that new and material evidence had not been received regarding aggravation of the preexisting flat feet.  

Since the last final denial, the Veteran has argued that he had unspecified injuries to the feet during service or that his preexisting flat feet condition was aggravated by service.  See June 2008 claim; March 2009 notice of disagreement; November 2009 substantive appeal.  In a September 2008 private mental health evaluation, the Veteran reported that he began to experience difficulties with his feet during service, although he denied "any specific diagnostic history associated with those concerns."  Although these statements are new, in the sense that they were submitted on pieces of paper that were not previously in the record, they repeat information and arguments that were previously considered and are duplicative.  In particular, as summarized above, evidence at the time of the prior denial included the Veteran's report of injury to the feet from walking on hard surfaces and loading heavy bombs during service, complaints of painful feet that began in service, and recent X-rays showing pes planus and degenerative changes.  Therefore, the new evidence and arguments are not material.  There is no other new evidence of record that is pertinent to the question of whether the Veteran's preexisting disability of flat feet was aggravated by service, which was a missing element in the prior denial.  

In sum, the new evidence is not pertinent and does not raise a reasonable possibility of substantiating the claim for service connection for flat feet, to include triggering the need to provide a VA examination.  In particular, it does not raise an indication that the current disability may have a relationship to service.  See McLendon, 20 Vet. App. at 81-82; Shade, 24 Vet. App. at 117-18.  As the Veteran's assertions and facts submitted were previously considered, new and material evidence has not been received, and the claim for flat feet will not be reopened.  38 C.F.R. § 3.156(a).

Initial Rating for Tinnitus

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consideration of staged ratings is warranted where there are different levels of symptoms during distinct periods since the effective date of service connection.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Here, the Veteran has been assigned an initial 10 percent rating for tinnitus since the effective date of service connection.  This is the maximum rating under the relevant diagnostic code.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  A single 10 percent rating is assigned for recurrent tinnitus, regardless of whether the symptoms are in one or both ears.  Id. at Note (2).  The Veteran has not reported symptoms to warrant consideration under an alternative code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Further, extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has reported symptoms of intermittent, bilateral tinnitus, and difficulty understanding speech in the presence of tinnitus and/or background noise.  See January 2009 VA examination.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and there is not an exceptional or unusual disability picture.  Moreover, there is no indication of marked interference with the Veteran's employment or frequent hospitalization due to tinnitus.  Therefore, referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  There is also no assertion or indication of unemployability due to the Veteran's tinnitus or other service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As such, the preponderance of the evidence is against a higher initial rating for the Veteran's tinnitus.  Reasonable doubt does not arise and the benefit-of-the-doubt doctrine is inapplicable; the claim must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for a psychiatric disorder, to include PTSD, depressive disorder not otherwise specified (NOS), or anxiety disorder NOS, is denied.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having not been received, the application to reopen the claim for service connection for flat feet is denied.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The RO denied service connection for bilateral hearing loss, in part, because testing during the January 2009 VA examination showed no current hearing loss disability.  However, an April 2008 private audiogram appeared to show pure tone thresholds above 25 decibels at least three levels in one ear, which would meet the criteria for a current VA hearing loss disability.  See 38 C.F.R. § 3.385.  Since the last hearing test, hazardous military noise exposure has been established, and there is a positive private nexus opinion.  VA has a duty to provide an adequate VA examination.  Stefl, 21 Vet. App. at 123-24; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination, it must ensure that the examination is adequate).  

The decision to reopen the bilateral knee disability claim entitles the Veteran to a new VA examination.  Shade.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the relationship between any current hearing loss disability and service.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

(a)  Does he currently meet VA's criteria for a bilateral hearing loss disability?  

(b)  If testing does not meet the VA disability criteria in either ear, the examiner should opine whether the April 2008 private audiogram was erroneous or the disability has since improved.  

(c)  If there is a current hearing loss disability in either ear, the examiner should state whether it is at least as likely as not (probability of 50 percent or more) that such condition was incurred as a result of the conceded noise exposure during the Veteran's service.  The examiner should review and consider the April 2008 private nexus opinion for hearing loss.

The examiner must provide reasons for all opinions.  

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  Schedule the Veteran for a VA examination to determine whether any current right or left knee disability is related to service.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

(a)  For any current left or right knee disability (shown at any time since approximately 2007), the examiner should state whether it is at least as likely as not (probability of 50 percent or more) that such condition was incurred as a result of service, to include the reported 1990 injury to the right knee and the documented 1994 injury to the left knee.  

(b)  Did arthritis as likely as not manifest to a compensable degree within one year following the Veteran's active duty, or by December 1996?

The examiner should provide reasons for these opinions.  

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


